Case 1:19-cr-10335-DJC Document 173-1 Filed 09/15/21 Page 1 of 4




                       EXHIBIT A
                  Case 1:19-cr-10335-DJC Document 173-1 Filed 09/15/21 Page 2 of 4
                                                                                                 Subscribe



Facts + Context = Clarity. Don't settle for anything less than responsible journalism. Subscribe
                                              today.


                                                          Advertisement
___
                                                                                PLANTERS Lightly Salted Cashew Halv…
                         Always There In Crunch
                                                                                            62
                                 Time                                                                        Shop now
                                                                                $
                                                                                    20.00




      Weather


      Power outages reported as severe
      thunderstorms sweep through Massachusetts
      Updated: Aug. 13, 2021, 6:33 a.m. | Published: Aug. 12, 2021, 7:30 p.m.
              Case 1:19-cr-10335-DJC
Map of power outages in Massachusetts on Aug.Document     173-1 FiledEmergency
                                              12, 2021. (Massachusetts 09/15/21Management
                                                                                 Page 3 ofAgency)
                                                                                           4




   By Noah R. Bombard | nbombard@masslive.com


   UPDATE: As of Friday morning, power in most areas has been restored.

   Severe thunderstorms sweeping across Massachusetts have caused some isolated
   power outages.

   As of 7:20 p.m., the Massachusetts Emergency Management Agency was reporting
   more than 22,000 customers were impacted with high concentrations in Westfield,
   Westhampton, Southampton, Easthampton and Montgomery.

   Twitter users were posting about storm damage in Chicopee and Wilbraham and
   Northampton.

                                                   Advertisement
             Sponsored Links




              Skin Twin Featherweight
              Foundation

                 Ad · BEAUTYCOUNT…




   The National Weather Service was tracking strong thunderstorms along a line running
   from Franklin to Rhode Island. The storm was moving east at about 40 mph.

   The service issued a severe thunderstorm warning for areas of Southeastern
   Middlesex, Southeastern Worcester and Western Norfolk counties. The National
   Weather Service reported the storms had been weakening, however, and the warning
   was allowed to expire.

       Note to readers: if you purchase something through one of our affiliate links we may earn a commission.




                                      Registration on or use of this site constitutes acceptance of our User Agreement,
                                      Privacy Policy and Cookie Statement and Your California Privacy Rights (User
                                       Privacy Policy and Cookie Statement, and Your California Privacy Rights (User
                     Case 1:19-cr-10335-DJC    Document 173-1 Filed 09/15/21 Page 4 of 4
                                              Agreement updated 1/1/21. Privacy Policy and Cookie Statement updated 5/1/2021).

                                               Cookies Settings

© 2021 Advance Local Media LLC. All rights reserved (About Us).
The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior written
permission of Advance Local.

Community Rules apply to all content you upload or otherwise submit to this site.

 Ad Choices
